Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This non-final Office action is responsive to the Preliminary Amendment filed on 02/23/2021. Applicant cancelled claims 1-15, and added new claims 16-30. Claims 16-30 are presented for examination and are rejected for the reasons indicated herein below.     



Drawings
2.	The drawings are objected to because they are ambiguous and they contain boxes that are unlabeled (e.g. see Figs. 1-3, some of the unlabeled boxes are 30, 38, 40, 34, 36 in Fig. 1, boxes inside 40 in Fig. 2, and boxes 42, 44, 46 and a box inside 40 in Fig. 3). Each of these boxes should have a small written description. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
3.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  For instance, the term “comprises” in the abstract should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Minor Correction
5.	The disclosure including the specification should be carefully reviewed and ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected. 



Claim Objections
6.	Claims 16-30 are objected to because of the following informalities: 

In claims 16-30, numerous antecedent and bases issues are present throughout the claims. Appropriate correction is required.

Each of claims 17-23, line 1, recites “The voltage source converter according to Claim # wherein” it should be changed to “The voltage source converter according to Claim #, wherein”. Appropriate correction is required.
Each of claims 25-30 , line 1, recites “The method according to Claim # further comprising” it should be changed to “The method according to Claim #, further comprising”. Appropriate correction is required.


Claim Analysis
7.	A search of the Prior art was conducted and relevant references have been cited as far as examiner understands the invention, but analysis for claims 16-30 could not be made due to the indefinite scope of each of the claims. Thus, Claims 16-30 stands rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph (see the rejection below).



Claim Rejections - 35 USC § 112

8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	
9.	Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claims 16-30 are unclear and undefined, therefore, the examiner was unable to determine the scope of the invention. For instance, the limitations “at least one converter limb”, “the or each converter limb”, “each first limb portion”, “each second limb portion”, “each limb portion”, “the chain-link converter”, “the combined performance”, “the coordinated operation”, “a predetermined extent”, “the active and/or reactive”, “at least one chain-link converter”, “the corresponding required chain-link reference voltage”, “the chain-link converters”, “when the evaluation module establishes that the combined performance of the switching modules”, “the actual stepped variable voltage source”, and “acting to modify” are indefinite and confusing. Applicant must keep consistency and refer to the relevant elements correctly throughout the claims. Examiner could not understand what applicant intends to claim. Thus, Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 

10. 	It appears that the claims were translated from another language, therefore, the claims do not conform to the standard U.S practice. Also, because there are too many minor informalities throughout the claims, the examiner was unable to point out every minor informality in each claim. Therefore, Applicant is strongly encouraged to go over the claim language throughout the claims and fix all the grammatical and minor errors and rewrite all the claims in a way that would make it clear, consistent and understandable in order to better examine the claims.




Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 16-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh Riar et al. (U.S. Pub. No. 2015/0171726 A1).

Regarding claim 16, as best understood by the examiner, Singh Riar et al. (e.g. see Figs. 1-13) discloses “A voltage source converter comprising: first and second DC terminals for connection to a DC network (e.g. Figs. 1-2 and 6-13 see the converter and its elements and connections, also see the controller in Figs. 4-5, and relevant paragraphs in the specification for details of the controller operation); at least one converter limb, the or each converter limb extending between the first and second DC terminals and including first and second limb portions separated by a respective AC terminal for connection to a corresponding phase of an AC network, each first limb portion extending between the first DC terminal and corresponding AC terminal, each second limb portion extending between the second DC terminal and corresponding AC terminal, each limb portion including a respective chain-link converter defined by a plurality of series-connected switching modules operable in combination to provide a stepped variable voltage source (e.g. Figs. 1-2 and 6-13 see the converter and its elements and connections, also see the controller in Figs. 4-5, and relevant paragraphs in the specification for details of the controller operation); and a control apparatus configured to coordinate operation of the chain-link converters to cause an exchange of power between the DC and AC networks, the control apparatus evaluating the combined performance of the switching modules within at least one chain-link converter and acting to modify the coordinated operation of the chain-link converters when the combined performance of the switching modules becomes degraded to a predetermined extent (e.g. Figs. 1-2 and 6-13 see the converter and its elements and connections, also see the controller in Figs. 4-5, and relevant paragraphs in the specification for details of the controller operation)”.

Regarding claim 17, as best understood by the examiner, Singh Riar et al. (e.g. see Figs. 1-13) discloses “wherein the control apparatus modifies the coordinated operation of the chain-link converters when the combined performance of the switching modules within at least one chain-link converter becomes degraded to a predetermined extent by varying the active and/or reactive power transfer demands made of the voltage source converter (e.g. Figs. 1-2 and 6-13 see the converter and its elements and connections, also see the controller in Figs. 4-5, and relevant paragraphs in the specification for details of the controller operation)”.

Regarding claim 18, as best understood by the examiner, Singh Riar et al. (e.g. see Figs. 1-13) discloses “wherein the control apparatus modifies the coordinated operation of the chain-link converters by limiting the active and/or reactive power transfer demands made of the voltage source converter (e.g. Figs. 1-2 and 6-13 see the converter and its elements and connections, also see the controller in Figs. 4-5, and relevant paragraphs in the specification for details of the controller operation)”.

Regarding claim 19, as best understood by the examiner, Singh Riar et al. (e.g. see Figs. 1-13) discloses “wherein the control apparatus includes: a high-level controller programmed to receive active and/or reactive power transfer demands that the voltage source converter is required to provide, and to establish a respective chain-link reference voltage for each chain-link converter that each respective chain- link converter is required to produce in order that coordinated operation of the chain-link converters causes the demanded power transfer between the DC and AC networks (e.g. Figs. 1-2 and 6-13 see the converter and its elements and connections, also see the controller in Figs. 4-5, and relevant paragraphs in the specification for details of the controller operation); at least one low-level controller programmed to control the operation of each switching module within at least one chain-link converter, whereby the chain-link converter aims to provide a stepped variable voltage source equal to the corresponding required chain-link reference voltage (e.g. Figs. 1-2 and 6-13 see the converter and its elements and connections, also see the controller in Figs. 4-5, and relevant paragraphs in the specification for details of the controller operation); and an evaluation module configured to receive switching module performance information and programmed to evaluate the performance information to establish when the combined performance of the switching modules within the at least one chain-link converter has become degraded to a predetermined extent (e.g. Figs. 1-2 and 6-13 see the converter and its elements and connections, also see the controller in Figs. 4-5, and relevant paragraphs in the specification for details of the controller operation)”.

Regarding claim 20, as best understood by the examiner, Singh Riar et al. (e.g. see Figs. 1-13) discloses “wherein the evaluation module is programmed to instruct the high-level controller to modify the coordinated operation of the chain-link converters when the evaluation module establishes that the combined performance of the switching modules within the at least one chain-link converter has become degraded to a predetermined extent (e.g. Figs. 1-2 and 6-13 see the converter and its elements and connections, also see the controller in Figs. 4-5, and relevant paragraphs in the specification for details of the controller operation)”.

Regarding claim 21, as best understood by the examiner, Singh Riar et al. (e.g. see Figs. 1-13) discloses “wherein the evaluation module is programmed to instruct the high-level controller to operate the voltage source converter in a degraded mode in which the high-level controller limits the active and/or reactive power transfer demands made of the voltage source converter in order that the coordinated operation of the chain-link converters is modified (e.g. Figs. 1-2 and 6-13 see the converter and its elements and connections, also see the controller in Figs. 4-5, and relevant paragraphs in the specification for details of the controller operation)”.

Regarding claim 22, as best understood by the examiner, Singh Riar et al. (e.g. see Figs. 1-13) discloses “wherein the high-level controller limits the active and/or reactive power transfer demands by one of: reducing the active real and/or reactive power transfer demand; and reducing a current reference demand resulting from the active and/or reactive power transfer demand (e.g. Figs. 1-2 and 6-13 see the converter and its elements and connections, also see the controller in Figs. 4-5, and relevant paragraphs in the specification for details of the controller operation)”.

Regarding claim 23, as best understood by the examiner, Singh Riar et al. (e.g. see Figs. 1-13) discloses “wherein the evaluation module is programmed to evaluate the performance information for the switching modules within a given chain-link converter by comparing the respective chain-link reference voltage the given chain-link converter is required to produce with the actual stepped variable voltage source provided by the given chain-link converter, and to establish that the combined performance of the switching modules within the given chain-link converter has become degraded to a predetermined extent when the actual stepped variable voltage source provided falls short of the corresponding chain-link reference voltage by more than a predetermined amount (e.g. Figs. 1-2 and 6-13 see the converter and its elements and connections, also see the controller in Figs. 4-5, and relevant paragraphs in the specification for details of the controller operation)”.

Regarding method claims 24-30; they all comprise substantially same subject matter as in the recited apparatus claims 16-23, therefore method claims 24-30 are also rejected under the same ground of rejection as clearly discussed in the rejection to the apparatus claims 16-23. Also the method steps will be met during the normal operation of the apparatus described above. (Examiner notes: For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated). 



12.	Claims 16-30 are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oates (U.S. Pub. No. 2016/0308466 A1).

Regarding claims 16-30, as best understood by the examiner, Oates discloses all the limitations of claims 16-30 (e.g. see Figs. 1-10, also see the abstract, background of the invention, and the summary of the invention. Examiner’s note: see Figs. 1-4 for the details of the Voltage Source Converter 10 and controller 38, also see related paragraphs in the specification for details of the controller operation).




Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839